Citation Nr: 1409652	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for depression, to include as secondary to service-connected disabilities, and, if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from November 1988 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the Veteran's claim for service connection for major depressive disorder and anxiety.

The Board notes that although the RO adjudicated this matter as an original claim for service connection, further review of the claims file reveals that the Veteran had been previously denied service connection for depression in an unappealed June 2005 rating decision and a May 1995 rating decision, which had resulted in an unperfected appeal.  The Veteran now claims that her depression is secondary to her various service-connected disabilities, particularly her hysterectomy.  This new theory was not addressed in either the May 1995 or the June 2005 decisions as both decisions adjudicated the claim as to direct service connection only.  

However, a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather is regarded as a claim to reopen the previously denied claim, and if the evidence supporting the new theory of causation constitutes new and material evidence, then VA must reopen the claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  As such, the Board has recharacterized the claim as reflected above.

In May 2013, the Veteran testified before the undersigned at a RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.  

Subsequent to the issuance of the December 2012 supplemental statement of the case (SSOC) and the May 2013 hearing, the Veteran submitted additional evidence in support of her appeal.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  However, some of these documents, including service treatment records, private treatment records and a Department of the Army letter regarding civilian employment, were duplicative of evidence previously considered and did not require such a waiver.  38 C.F.R.          § 20.1304(c) (2013).  Moreover, as her reopened claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of reopening a previously denied claim and issuing a comprehensive and thorough remand.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in such file reveals a copy of the May 2013 hearing transcript as well various adjudicatory documents that were duplicative of those contained in the paper claims file.

The issue of entitlement to service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in June 2005, the RO denied the Veteran's claim of entitlement to service connection for depression.  This claim had previously been denied in a May 1995 rating decision.
2.  Evidence added to the record since the last final June 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression.


CONCLUSIONS OF LAW

1.  The June 2005 decision that denied the Veteran's claim of entitlement to service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for depression is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R.      § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.   Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran last previously claimed entitlement to service connection for depression in December 2003.  In a June 2005 rating decision, the RO considered the Veteran's service treatment records and post-service VA and private treatment records.  Based on such evidence, the RO denied service connection for depression  as the Veteran's service treatment records were negative for complaints or a diagnosis of such a disorder and the post-service treatment records failed to show a relationship between the claimed depression and service.

In June 2005, the Veteran was advised of the decision and her appellate rights. However, no further communication regarding her claim of entitlement to service connection for depression was received until June 2007, when VA received her petition to reopen such claim.  Therefore, the June 2005 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for major depressive disorder was received prior to the expiration of the appeal period stemming from the June 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the June 2005 rating decision consists of VA treatment records dated through September 2007, a November 2007 VA examination report, several lay statements submitted in approximately May 2013, and the Veteran's lay statements and hearing testimony.  In this regard, the November 2007 VA examination revealed a diagnosis of recurrent major depressive disorder.  Additionally, at such time, the VA examiner offered an etiological opinion in which he indicated that the Veteran's major depressive disorder could not be attributed to her claim of secondary service connection as it was a separate entity and not due to a medical condition.

The Veteran also submitted statements and provided hearing testimony describing symptoms through the present time.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno, supra.   

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the November 2007 VA opinion that addresses a potential nexus between the Veteran's major depressive disorder and service, the Board finds that the evidence received since the June 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for depression was previously denied, in part, as the post-service treatment records failed to show a relationship between her depression and service.  While the November 2007 VA examiner was unable to provide relate the Veteran's major depressive disorder to her service and/or service-connected disabilities, such addresses the etiology of the Veteran's disorder and, as such, offers a more complete view of the disability.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for depression is reopened.


ORDER

New and material evidence having been received, the claim for service connection for depression is reopened; the appeal is granted to this extent only.





REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim for service connection for major depressive disorder can be properly adjudicated.

The Veteran contends that her major depressive disorder is the result of her service-connected disabilities, to specifically include her hysterectomy.  In addition, she has generally alleged direct service connection, as she testified during her May 2013 hearing that she had received treatment for depression during service.  Service treatment records contain an August 1994 consultation which indicated that the Veteran had denied all symptoms that might indicate depression ("no vegetative [symptoms], denied mood, cognitive and motivation [symptoms]") and that the mental status examination was normal; no diagnosis was noted.  A November 2007 VA examiner diagnosed the Veteran with recurrent major depressive disorder and opined that it could not be attributed to the Veteran's "claim of secondary service connection for major depressive disorder" as it was a "separate entity and is not due to [a] medical condition."  However, no rationale was provided in support of this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In light of this deficiency, it is unlikely that this opinion would survive judicial scrutiny.

During her May 2013 hearing, the Veteran testified that she had received treatment at VA facilities in Alabama, Oklahoma City and Dothan and that she had received her current treatment at the VA Medical Center (VAMC) in Montgomery for the claimed depression.  A review of the Veteran's claims file reveals VA treatment records from the Lawton Community Based Outpatient Clinic (CBOC) dated from August 1995 to March 1996 and from the Montgomery VAMC and the Dothan CBOC dated from January 2006 to September 2007.  On remand, the identified VA treatment records should be obtained.

Finally, in approximately May 2013, the Veteran submitted an excerpt from an August 2006 decision of the Social Security Administration (SSA) suggesting that she had sought disability benefits based, at least in part, on her claimed major depressive disorder.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on her application for SSA disability benefits and all underlying medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Montgomery VA Medical Center (VAMC), Oklahoma City VAMC and Dothan Community Based Outpatient Clinic (CBOC), as identified by the Veteran during her May 2013 hearing.  Records from the Lawton CBOC dated from August 1995 to March 1996 and from the Montgomery VAMC and the Dothan CBOC dated from January 2006 to September 2007 are contained in the claims file.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on her application for SSA disability benefits and all underlying medical records which are in SSA's possession.   

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of her claimed depression.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed major depressive disorder had its onset during her period of active duty service; or, was any such disorder caused by any incident or event that occurred during her period of service?  The examiner should comment on the August 1994 service treatment record  which indicated that the Veteran had denied all symptoms that might indicate depression and found that no diagnosis was warranted.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed major depressive disorder was caused OR aggravated by her service-connected peritonitis with abdominal adhesions associated with hysterectomy, hysterectomy, cystourethrocele with urinary incontinence, lumbosacral strain, hypertension, abdominal scars and/or shin splints?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the December 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


